VAN ORSDEL, Associate Justice
(dissenting). Since the majority opinion is based almost wholly upon a statement of facts not supported by the record, I deem it appropriate to quote at some length from the testimony as set forth in the record. Plaintiff testified that—
“When he stopped on the south line of N street, his automobile was headed north on Connecticut avenue, with the front of it even with the south curb line on N street, and when he started from that point the north-bound car, which he had allowed to pass, was over half way to Dupont Circle. Witness was asked why he waited so long before he started, and answered that before he started he looked down Connecticut avenue to see that he had time to pass before another car coming north would get to N street. When he looked south, he saw another north-bound car; but it was a block away, and he then started up. At the time he started up he was looking directly up Connecticut avenue, and had an unobstructed view of the street as far as Dupont Circle. At the time he started up, he saw no car south on Connecticut avenue at anj point between Dupont Circle and N street, and he then made the left-hand turn to go across the car tracks.
“After he started his car from the standing position, and while he was in the act of making the turn to go west on N street, he still had an unobstructed view up Connecticut avenue, and could see up as far as Dupont Circle, but saw no car coming. From the time he started until he was struck by the street car, he supposed his automobile was going about 2 miles an hour. He had his automobile in second gear. From the time he started until he got on the track and was struck he traveled about 40 feet. Just as he was abput to enter upon the south-bound track, he still had an unobstructed view up Connecticut avenue and ¿aw no ear then; continued to drive, and was struck. Witness was asked what was there to prevent him from seeing the car if he had looked, and he answered there was nothing.
“The accident happened in daylight; the witness’ eyesight is good, and his hearing is good. This was a large street car which struck him; he does not know what kind of a ear it was. Witness has seen ears run on that line, and knows that the wheels of the cars make a rumbling noise, but that he did not hear that noise as he approached the track. Witness was asked if, before he entered upon the south-bound track, he again looked up Connecticut avenue, and answered: ‘Why, I looked up just before that, and I was looking in front of me then.’ Witness was asked at what point his automobile was when he last looked to the north, and answered, when he was making the turn, he was-not on the south-bound track; he last looked to the north at the time he turned on the north-bound track; at the time he turned on the north-bound track he looked to the north, but did not see the street car.”
The only eyewitness, aside from plaintiff, who pretends to testify to the circumstances attending the accident, was a policeman who was standing at a point near the intersection of the two streets, where he had full view of the approaching car and of the' movements of plaintiff. Ele testified as follows:
“Witness was looking west on N street, and did not know whether the automobile came up Connecticut avenue, or up Eighteenth street, or where it came *639from. When he noticed the automobile, it was between the curb and Connecticut avenue and N street, going west on N street to get across the car track. Witness was standing there leisurely looking that way with no object in view at ail, but saw the automobile right in front of him, and as the automobile was about to get on the south-bound track, the front end of it just about to get on there, he noticed the street car coming down Connecticut avenue at a fast rate of speed, and in a second or two, he saw it could not help being an accident, and he holloed to Ronayne, ‘Rook there! there is going to be an accident,’ and Ronayne turned around. In less time than witness can say it, Otis car came down, and this matt’s automobile had gotten on the south-bound track, and the car came up and hit it, and knocked it down Connecticut avenue to right opposite the trash box below the south curb of N street. * * *
“The witness was then asked to state, when he first saw the street car coming down Connecticut avenue, how far north of N street it was, and he answered at the time of the accident he did not decide at all; but after he was summoned, a week or 10 days ago, he strided it off, and from where the street car struck the automobile to the point where it was when witness first saw it the distance was'40 yards. Witness did not measure it, but it was 40 strides, and he made strides good and strong, so he thought they were about a yard. Witness was a motorman for three year's and thinks he has knowledge of the rate of street cars. He was then asked how fast the car was going when he saw it, and he answered that it was going anywhere from 20 to 30 miles an hour, he would say at least 30 miles an hour. * * * Witness stepped off the distance, and would say the automobile was knocked 35 yards by the street car. * * * Witness stepped off the distance from Dupont Circle to Connecticut avenue, and it is 215 steps or yards.”
Under the foregoing facts the case is a simple one. The only eyewitness testified that, when plaintiff was about to enter upon the southbound track, the street car, traveling at the rate of 30 miles an hour, was 120 feet from the point of collision. In this situation, plaintiff, moving his automobile across the tracks at the rate of 2 miles per hour, was deliberately inviting disaster. At that moment, the car, traveling at 44 feet per second, was 2% seconds from the point of the accident. Of course, upon the theory of the majority opinion, no inference of negligence can be drawn- from the fact that plaintiff was moving his automobile at the rate of 2 miles per hour while crossing a double-track railway, with trains approaching on each track. They seem to proceed upon the hypothesis that the whole duty of care at railway crossings is imposed upon the street car company. But this is not the law. The duty is reciprocal. Capital Traction Co. v. Divver, 33 App. D. C. 332. The driver of an automobile is not performing his reciprocal duty to avoid accident when he loiters across the tracks in front of approaching trains at the rate of 2 miles per hour.
From the testimony of plaintiff we learn;
“That he is 44 years of age, and is engaged as business manager of the Episcopal High School, Alexandria, and has held that position for 20 years,” that “the accident happened in daylight,” and that his “eyesight is good and his hearing is good.”
He had an unobstructed view from N street to Dupont Circle, a distance of 645 feet. It follows, therefore, that he either did not look when the law required him to, or else he looked so carelessly that he is in no better position than if he had not looked at all. The duty of *640•one attempting to cross' railway tracks to look and listen is clearly stated by this court in Glaria v. Washington Southern Ry. Co., 30 App. D. C. 559, 566, where the court said:
“It is true that, where the undoubted facts and circumstances in evidence •clearly show that one about to cross a railway track must inevitably have seen a coming car or train, if he had actually looked in its direction, the testimony of the injured party that he looked and failed to see it coming may be rejected, and his contributory negligence declared as matter of law notwithstanding."
And in Harten v. Brightwood R. Co., 18 App. D. C. 260, 263, the court said:
“The track was practically straight and wholly, unobstructed for several hundred yards. One looking up the track for the coming car could not fail to see it, and it was not possible for the car to traverse the space along which it was clearly visible, between the time the plaintiff looked for it as she passed from one track to the other, and the moment when she stepped upon the rail and was struck by the fender attached to the front of the car.”
Considerable discussion is indulged in the majority opinion as to the duty of a traveler to look and listen before attempting to cross a street railway track. I find no fault with the rule announced by Mr. Justice Burton in Detroit United Ry. v. Nichols, 165 Fed. 289, 91 C. C. A. 257, which, in effect, holds that there may be exceptional cases when it is not contributory negligence as matter of law to enter upon a street railway track without looking and listening. The rule, however, announced in Thompson on Negligence, making contributory negligence as matter of law the exception, is not supported by the courts. Approving this rule, the opinion states that—
“Any expressions to the contrary in previous decisions of this court are overruled.”
Not only has this court consistently held that, as a general rule, it will be contributpry negligence to attempt to cross a street car track without looking and listening, but that, in a crowded street with cars and vehicles passing in rapid succession, with the view obstructed and the situation confused, so as to render impossible the exercise of the high degree of care imposed upon a traveler before entering upon railway tracks, the situation may be such as to compel,an exception to the general rule. But that is not this case. The evidence discloses a clear street; no confusion whatever. The case is analogous to the situation disclosed in Barrett v. Columbia R. Co., 20 App. D. C. 381, where the court said:
“The accident occurred in open daylght. The plaintiff was familiar with the location, and all its environments. We must suppose that he well understood the dangers of attempting to cross the double tracks of a street railroad on a bicycle, without first seeing that he could safely do so without coming in conflict with passing cars. In this case the whole scene was open to the plaintiff,- and he was required to exercise not only his senses of sight and hearing, but his common sense as well.”
The cases cited in the majority opinion have little or no bearing upon this case. In the Crump Case, 35 App. D. C. 169, the accident did not occur from an attempt to cross the tracks. The plaintiff was driving a *641closed automobile along the tracks and was run down by a car approaching from the rear. The accident in the Apple Case, 34 App. D. C. 559, occurred at night, and the evidence disclosed that the injured party stopped and looked before attempting to cross the tracks. In the Cooper Case, 32 App. D. C. 550, the driver of the vehicle saw the car approaching, but was induced to believe that the car was going to stop before reaching the crossing. In the majority opinion, in discussing the rule that failure to look and listen before attempting to cross railway tracks is generally negligence as matter of law, it is said that—
“Many decisions are cited in support oí the proposition. Most oí them deal with the duty of a person about to cross the tracks qí a steam railroad.”
Of the 38 cases cited in brief of appellant, 2 are steam'railway cases, and 36 are street railway cases. In one of the steam railway cases (Glaria v. Southern Ry. Co., supra) the court, in support of its holding of contributory negligence as matter of law for failure to look and listen, quoted at length from the street railway decision in Harten v. Brightwood R. Co., supra. In the other steam railway case (Southern Ry. v. Gray, 241 U. S. 333, 36 Sup. Ct. 558, 60 L. Ed. 1030), the accident occurred in the nighttime, and the court, reversing the judgment, held that the motion for a directed verdict in the court below should have been granted. Outside of this jurisdiction, barring a very few exceptional cases, the rule of look and listen is the same with respect to both steam and street railways. Eminent jurists, in support of the rule, cite both classes of cases indiscriminately. Denver City Tramway Co. v. Cobb, 164 Fed. 41, 90 C. C. A. 459.
Having disposed of the case made by the record, I will now consider the case made by the majority, as set forth in their opinion. Much is made of the conceded negligence of the railway company. Of course, it was negligent, or we would have no case to consider. Its negligence forms the basis of this action. But the law recognizes what is called concurring negligence, and when that occurs, as in this case, the law furnishes no relief, irrespective„of how gross or deliberate the negligence of the railway company may have been. Much is also made of the failure of the railway company to offer proof of contributory negligence. . The result would not be different. No stronger proof* of plaintiffs negligence could have been adduced by defendant than that given by plaintiff and his witnesses.
An interesting mathematical theory is advanced in the opinion, which rests wholly upon a mistaken premise. I agree that, with the approach of the car from the south, the danger zone began at a point 2 feet east of the northbound track. But the writer of the opinion estimates the distance from the center of the south-bound track to the east limit of the danger zone at 30 feet. While this is entirely outside of the record, I may be permitted to answer the theories of the majority by facts. The distance, instead of being 30 feet, is by actual measurement 12 feet. Plaintiff, instead of traveling 10 seconds after “the time he turned on the north-bound track,” in fact traveled 4 seconds, and the street car, *642traveling at 44 feet per second, instead of being 440 feet away, was 176 feet away. This agrees with the testimony of the policeman.
Not satisfied with these figures, the writer of the opinion, in another of his numerous theories, extends the limits of the danger zone 40 feet from the center of the west track, and this fixes the car 572 feet from the point of collision when plaintiff entered the danger zone. Of course, tire record supports no such presumption or inference. Any person familiar with local conditions knows that it is hot 40 feet or 30 feet from the center of one railway track to the outside of the adjoining track, as double-track street railways are laid in the city of Washington. Such a finding would be amusing, were it not that in the last analysis the straphangers will pay the judgment.
We now come to the theory of confusion. It is sought to excuse the plaintiff by a statement that the north-bound car, which he stopped to let pass, may have obstructed his view toward 'Dupont Circle. But, again, ■my Associates have strayed from the record. Plaintiff testifies that hte waited before starting until the car was more than half way to Dupont Circle, and that he had an unobstructed view up Connecticut avenue. This conclusively answers the theory of confusion, since, if plaintiff in fact looked, his statement as to what he observed must be accepted as true; while, if he did not look, he saw nothing, and could not, therefore, have been confused. On the other hand, if the car was more than half way to Dupont Circle before he started moving at the deliberate rate at which he proceeded, it could, moving at a lawful rate of speed, have reached the Circle before “he turned on the north-bound track,” when, he testified, he looked and saw nothing. Hence the inference of confusion is wholly in conflict with the record.
But the majority, notwithstanding their finding that plaintiff was not guilty of contributory negligence, find defendant liable under last clear chance. Their conclusion is based upon the mathematical error already pointed out, and is -inferred from the erroneous finding that the motorman “had 440 feet m which to bring the car under control and stop it,” after plaintiff entered- the danger zone. Returning again to the atmosphere of the record, we find that the whole issue on this point is whether the jury would have been justified in finding that the motorman could have stopped the car, running at 30 miles per hour, in 4 seconds. Referring to burden of proof, a subject vigorously called to our attention by the majority in their discussion of contributory negligence, it may not be amiss to suggest that the burden of establishing last clear chance is on the plaintiff, and no evidence was offered on the subject.
The majority seem to hold that plaintiff, though testifying that he did look, did not in fact look or listen for approaching cars; but they undertake to excuse his negligence by theorizing as to what he would have seen, if he had looked. In this the evidence of the policeman, plaintiff’s witness, and by whose testimony plaintiff is bound, is totally ignored, and various presumptions and inferences substituted, which are drawn from a premise entirely outside of the record.
■The affirmance of this judgment cannot be sustained upon any sound basis of law or justice, and should be reversed.